TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                            JUDGMENT RENDERED JULY 3, 2015



                                       NO. 03-13-00286-CV


                             Richard Patrick Fagerberg, Appellant

                                                  v.

         Steve Madden, Ltd.; SXSW, Inc. and W3 Event Specialists, Inc., Appellees




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on March 15, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Appellant

shall pay all costs relating to this appeal, both in this Court and the court below.